DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
 This Office Action is in response to an amendment filed on 8/24/2021. As directed by the amendment, claims 13-14 and 22 were canceled, claims 12 and 15 was amended, and claim 23 were added. Thus, claims 1-12, 15-21, and 23 are pending for this application. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 12, 15 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 2016/0045683) in view of Arp (US 2016/0303336), Jung (US 2018/0236187), and Oliveras (US 2017/0274163).
 Regarding claim 12, Cheatham discloses (Fig. 3-4) an inhaler comprising: 
a main body (400) comprising a mouthpiece (268) and medicament (medicament within chambers 212 and 216); 
a sensor (one or more sensors 114) configured to measure a characteristics of inhalation through the inhaler (paragraph [0057]); and
a mechanical dose counter (244) configured to decrement (paragraph [0059]).
Cheatham discloses the mechanical dose counter is configured to decrement, but does not disclose a mouthpiece cover and therefore does not disclose the mechanical dose counter is configured to decrement when the mouthpiece cover of the inhaler is moved from an open position to a closed position to cover the mouthpiece.
However, Arp teaches (Fig. 1-5) an inhaler including a mouthpiece cover (28) and the mechanical dose counter (16) configured to decrement (via yokes 66,68) when the mouthpiece cover is moved from an open position to a closed position to cover the mouthpiece (paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhaler of Cheatham to include a mouthpiece cover, as taught by Arp, for the purpose of preventing contamination of the 
Cheatham recites the phrase “the system may include one or more dose counters” in paragraphs [0007], [0043] and [0058], and discloses the dose counter 218 can be in the form of a mechanical counter 244, an electronic counter 246, and an audio dose counter 248. Therefore, when more than one dose counters are used, Cheatham appears to disclose a system that includes both a mechanical dose counter and an electronic dose counter (electronic dose counter 246) configured to record the dosing event (paragraph [0059]).
If there is any doubt that Cheatham does not disclose a system including both a mechanical counter and an electronic counter, Jung teaches (Fig. 1) an inhaler including both a mechanical dose counter (“mechanical dose counter”, paragraph [0014]) and an electronic dose counter (counting circuit which includes a switch that determines activation of the inhaler based on when the switch is triggered by a trigger member. See paragraph [0026]. Regarding the combination of both mechanical and electronic dose counter, Jung recites “Comparison of the electric switch activation and the mechanical dose counting may indicate improper activation of the metered dose inhaler” paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhaler of Cheatham to include both a mechanical dose counter and electronic dose counter, as taught by Jung, for the purpose of 
Modified Cheatham does not disclose the electronic dose counter is configured to record a dosing event when the mouthpiece cover is moved from the closed position to the open position to cause a dose of medicament to be prepared for inhalation by a user and to expose the mouthpiece. However, Oliveras teaches (Fig. 1A-1B) an inhaler comprising an electronic dose counter (dose counter, which may be electrical, see paragraph [0080]), configured to record a dosing event when the mouthpiece cover is moved from the closed position to the open position (see paragraphs [0024] and [0080]) to cause a dose of medicament to be prepared for inhalation by a user and to expose the mouthpiece (paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical dose counter of modified Cheatham to be configured to record a dosing event when the mouthpiece cover is moved from the closed position to the open position to cause a dose of medicament to be prepared for inhalation by a user and to expose the mouthpiece, as taught by Oliveras, for the purpose allowing the dose counting and dispensing of the medication to the dosing cup to be tied to a single user-performed action (paragraph [0080] Oliveras), as well as to allow for the electronic dose counter to remain in an off state (and therefore conserve power) when the inhaler is not in use (electronic dose counter turns on once the cap is opened, paragraph [0024] Oliveras).
Regarding claim 15, modified Cheatham discloses wherein, when the mouthpiece cover is moved from the closed position to the open position to expose the mouthpiece, a dose of medicament is delivered from a medicament reservoir to a dosing cup to prepare the dose of medicament for inhalation by the user (paragraph [0028] Oliveras).
Regarding claim 19, modified Cheatham discloses a mechanical dose counter (244) and an electronic dose counter (electronic counter 246), but is silent regarding a discrepancy between the mechanical dose counter and the electronic dose counter is indicative of a misuse of the inhaler or a defect of the inhaler. However, one of ordinary skill in the art would recognize that a discrepancy between the mechanical dose counter of modified Cheatham and the electronic dose counter of modified Cheatham is indicative of a misuse of the inhaler or a defect of the inhaler, because both dose counters are intended to allow a user to keep track of the remaining doses, therefore one of ordinary skill in the art would recognize that if the reading of the mechanical dose counter and the electronic dose counter do not match up, a defect or misuse of the inhaler is present.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 2016/0045683) in view of Arp (US 2016/0303336) and Jung (US 2018/0236187), and Oliveras (US 2017/0274163), and further in view of Anandampillai (US 2008/0017190).
Regarding claim 20, modified Cheatham discloses the medicament is in the form of a steroid, anti-inflammatory drug, or bronchodilator for treating a respiratory disease (paragraph [0185]), but does not disclose the medicament comprises albuterol sulfate, fluticasone propionate, dipropionate HFA or fluticasone propionate and salmeterol.
However, Anandampillai teaches (Fig. 1) a dose inhaler for treating respiratory disease (e.g. Asthma) that utilizes fluticasone propionate in combination with salmeterol (see paragraphs [0044]-[0046]).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 2016/0045683) in view of Arp (US 2016/0303336), Jung (US 2018/0236187), and Oliveras (US 2017/0274163), and further in view of Collins (US 2019/0298941).
Regarding claim 21, modified Cheatham discloses one or more sensors (one or more sensors 116 of Cheatham) and a control unit (control unit 108 of Cheatham), but does not disclose the inhaler further comprising: a humidity sensor configured to measure humidity of a vicinity in or around the inhaler; and a processor configured to send a signal to an external device that indicates that the humidity of the vicinity in or around the inhaler.
However, Collins teaches (Fig. 8-15) an inhaler including a humidity sensor configured to measure humidity in the inhaler (sensor 309 that detects “humidity within the housing 302” of the inhaler 300, see paragraph [0064]) and a processor (PCB 308) configured to send a signal to an external device that indicates that the humidity of the vicinity in or around the inhaler (sends the measurement of humidity to a storage location in a remote location, paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhaler of Cheatham to include for the .
 
Allowable Subject Matter
Claims 1-11 and 23 are allowed.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
  Applicant’s arguments filed 8/24/2021 have been fully considered.
 Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection relies on additional references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785